UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4042


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

SHAWNTAE DESHAWN ROGERS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00208-TDS-1)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Scott Coalter, COALTER LAW P.L.L.C., Greensboro, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shawntae DeShawn Rogers appeals his conviction entered

pursuant     to     his    conditional      guilty       plea    to    possession    of

ammunition by a convicted felon.                  On appeal, he challenges the

denial of his motion to suppress.                 We have reviewed the parties’

briefs     and    the     record,    and    we     find     no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       United       States     v.    Rogers,        No.    1:13-cr-00208-TDS-1

(M.D.N.C. Aug. 16, 2013).                (J.A. at 81-93).           We dispense with

oral     argument    because       the    facts    and     legal      contentions    are

adequately       presented    in    the    materials       before     this   court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2